Exhibit 10.2

FORM OF

SEVERANCE AGREEMENT

AGREEMENT dated as of                      between FORTUNE BRANDS, INC., a
Delaware corporation (the “Company”), and                      (the
“Executive”),

W I T N E S S E T H:

WHEREAS, the Executive is currently employed by the Company and has throughout
his period of employment rendered valuable service to the Company; and

WHEREAS, the Executive desires to continue in full-time employment with the
Company, but desires to be provided with the assurance of receiving certain
severance benefits in the event the Company were to take certain actions
resulting in the termination of his employment; and

WHEREAS, in order for the Company to continue to have the benefit of the
Executive’s knowledge and experience as a full-time employee of the Company, the
Company desires to provide him with the assurance of receiving severance
benefits to be a vital element in protecting and enhancing the best interests of
the Company and its stockholders; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms and conditions of such severance benefits; and

WHEREAS, simultaneously with the execution of this Agreement, Executive and the
Company are entering into a Change of Control Agreement (the “Change of Control
Agreement”);

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter contained, the parties agree as follows:

1. Termination of Employment.

(a) Entitlement to Benefits. If and only if during the term of this Agreement
the Executive’s employment with the Company is terminated by the Company other
than for Disability or Cause or by the Executive for Good Reason (as defined in
this Section 1), the Executive shall be entitled to benefits as provided in
Section 2. The Executive shall not be entitled to any benefits under this
Agreement in the event his employment with the Company is terminated as a result
of his death, by the Company for Disability or Cause or by the Executive other
than for Good Reason.

(b) Disability. Termination of employment by the Company for Disability
hereunder shall be deemed to have occurred only if, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from his duties with the Company on a full-time basis for 180
consecutive days and, within 30 days after Notice of Termination (as defined in
Section 1(d)) is given to the Executive by the Company, the Executive shall not
have returned to the full-time performance of his duties.



--------------------------------------------------------------------------------

(c) Cause. Termination of employment by the Company shall be deemed to be for
Cause only if (i) termination shall have been the result of (A) an act or acts
of dishonesty on the Executive’s part that results in Executive being indicted
for a felony, or (B) the Executive’s willful and continued failure substantially
to perform his duties and responsibilities as an officer of the Company (other
than any such failure resulting from his incapacity due to physical or mental
illness) after a demand for substantial performance is delivered to the
Executive by the Board of Directors of the Company which specifically identifies
the manner in which such Board believes that the Executive has not substantially
performed his duties and the Executive is given a reasonable time after such
demand substantially to perform his duties, and (ii) there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds (2/3) of the members of the Board
of Directors of the Company at a meeting called and held for the purpose (after
reasonable notice to the Executive and an opportunity for him, together with his
counsel, to be heard before such Board), finding that in the good faith opinion
of the Board of Directors of the Company that the Executive was guilty of
conduct set forth above in clause (i)(A) or (i)(B) of this Section 1(c) and
specifying the particulars thereof in detail. The Executive’s employment shall
in no event be considered to have been terminated by the Company for Cause if
the act or failure to act upon which such termination is based (x) was done or
omitted to be done (1) as a result of bad judgment or negligence on his part, or
(2) as a result of his good faith belief that such act or failure to act was in
or was not opposed to the interests of the Company, or (y) is an act or failure
to act in respect of which the Executive meets the applicable standard of
conduct prescribed for indemnification or reimbursement or payment of expenses
under the By-laws of the Company or the laws of the state of its incorporation
or the directors’ and officers’ liability insurance of the Company, in each case
as in effect at the time of such act or failure to act.

(d) Notice of Termination. Any termination by the Company for Disability or
Cause shall be communicated by Notice of Termination to the Executive and any
termination by the Executive for Good Reason shall be communicated by Notice of
Termination to the Company. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice in writing which indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.

(e) Termination Date. “Termination Date” shall mean (i) if employment is
terminated by the Company for Disability, 30 days after Notice of Termination is
given (provided that the Executive shall not have returned to the performance of
his duties on a full-time basis during such 30-day period), (ii) if employment
is terminated by the Company for Cause, the date on which a Notice of
Termination is given, (iii) if employment is terminated for Good Reason, the
date specified in the Notice of Termination, and (iv) if employment is
terminated for any other reason, the date on which the Executive ceases to
perform his duties for the Company; provided, however, that, if within 30 days
after any Notice of Termination is given the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Termination Date shall be the date finally determined to be the
Termination Date, either by written agreement of the parties or by a final
judgment, order or decree of court of competent jurisdiction (the time for
appeal having expired and no appeal having been perfected); provided further,
however, that if the dispute is resolved in favor of the Company, the
Termination Date shall be the date determined under clauses (i) through (iv) of
this Section 1(e) .

 

2



--------------------------------------------------------------------------------

(f) Good Reason. Termination of employment by the Executive for Good Reason
shall be deemed to have occurred only if the Executive terminates his employment
and provides a Notice of Termination to the Company prior to such date for any
of the following reasons:

(i) without Executive’s express written consent, a material change in the duties
assigned to Executive, except in connection with the termination of his
employment as a result of Executive’s death or by the Company for Disability or
Cause or by Executive other than for Good Reason;

(ii) a reduction by the Company in the Executive’s then current base salary;

(iii) failure by the Company to substantially maintain Executive’s participation
in the Company’s benefit plans; provided that the Company may eliminate
Executive’s participation in such plans if participation ceases for similarly
situated senior executives and further provided that the Company may make
adjustments to Executive’s level of benefits under such plans. Such benefit
plans shall include, but not be limited to, the provisions for incentive
compensation under the Annual Executive Incentive Compensation Plan of the
Company and the Company’s Retirement Plan, Supplemental Plan (as defined in
Section 2(b)(iii)) (including the supplemental profit-sharing of the
Supplemental Plan), the Fortune Brands Retirement Savings Plan (including the
tax deferred and related Company matching contributions) and the Long-Term
Incentive Plan;

(iv) the relocation of the Company’s principal executive offices to a location
more than 35 miles from it location on the date of this Agreement or the Company
requiring the Executive to relocate to any office other than the Company’s
principal executive offices, except for required travel on the Company’s
business;

(v) any reduction in the number of vacation days provided to the Executive,
unless such reduction is applicable to officers of the Company generally;

(vi) any failure of the Company to comply with and satisfy Section 7;

(vii) any purported termination of the Executive’s employment by the Company
which is not effected pursuant to a Notice of Termination, and for purposes of
this Agreement, no such purported termination shall be effective;

provided, however, that termination of employment by the Executive under clauses
(ii) or (iii) above shall not be deemed to have occurred for Good Reason if the
reason for the compensation reduction or failure of benefit plan coverage
thereunder is due to a change in the individual elements of aggregate
compensation, which change is applicable to officers of the Company generally,
without a material reduction in aggregate compensation; provided, further, that
the Executive must provide written notice to the Company of the existence of
Good Reason no later

 

3



--------------------------------------------------------------------------------

than 90 days after its initial existence, the Company shall have a period of 30
days following its receipt of such written notice during which it may remedy in
all material respects the Good Reason condition identified in such written
notice, and the Executive must terminate employment with the Company no later
than 2 years following the initial existence of the Good Reason condition
identified in such written notice.

2. Compensation Upon Termination.

(a) If the Executive’s employment is terminated by the Company for Disability or
Cause or by the Executive for other than Good Reason, the Company shall have no
obligation to pay any compensation to the Executive under this Agreement in
respect of periods beginning on and after the Termination Date, but this
Agreement shall have no effect on any other obligation the Company may have to
pay the Executive compensation to which he may otherwise be entitled.

(b) If the Company terminates the Executive’s employment other than for
Disability or Cause, or if the Executive terminates his employment for Good
Reason, then the Company shall pay to the Executive as severance pay ratably (or
as otherwise provided under subsection (g) below) over the 12-month period
commencing on the Executive’s Termination Date (provided that Executive has
delivered and has not revoked an executed release of claims in the form attached
hereto as Exhibit A (as such release is updated from time to time to reflect
legal requirements) an amount equal to the product of two (2) (or, if lesser,
the fraction of year(s) from the Termination Date to the Executive’s Normal
Retirement Date (as defined in the Fortune Brands Pension Plan)) times the sum
of:

(i) his annual base salary at the rate in effect on the date hereof plus any
increases therein subsequent thereto, plus

(ii) his target annual bonus under the Annual Executive Incentive Compensation
Plan in effect in the calendar year in which the Termination Date occurs, plus

(iii) the amount that would have been required to be allocated to the
Executive’s account (assuming that he elected the maximum employee contribution)
for the year immediately preceding the year in which the Termination Date occurs
under the Fortune Brands Retirement Savings Plan, including the Company 401(k)
matching contribution, and the profit-sharing provisions of the Supplemental
Plan of Fortune Brands, Inc. (the “Supplemental Plan”).

(c) If the Company terminates the Executive’s employment other than for
Disability or Cause, or if the Executive terminates his employment for Good
Reason, and if Executive has delivered and has not revoked an executed release
of claims in the form attached hereto as Exhibit A (as such release is updated
from time to time to reflect legal requirements), the Company shall maintain in
full force and effect, for the Executive’s continued benefit for a two (2) year
period (or, if shorter, the period until his Normal Retirement Date) after the
Termination Date, all employee life, health, accident, disability, medical and
other employee welfare benefit plans, programs or arrangements in which he was
participating immediately prior

 

4



--------------------------------------------------------------------------------

to the Termination Date, provided that his continued participation is possible
under the terms and provisions of such plans, programs and arrangements. In the
event that the Executive’s participation in any such plan, program or
arrangement is barred (or the provision of health or medical benefits would
result in taxable income to Executive for coverage beyond the maximum applicable
continuation coverage period under the Consolidated Omnibus Budget
Reconciliation Act of 1985), the Company shall arrange to provide him with
benefits (or cash equivalent thereof) substantially similar to those which he
would have been entitled to receive under such plan, program or arrangement if
he had remained a participant for such additional two (2) year period (or, if
shorter, such additional period until his Normal Retirement Date) after the
Termination Date.

(d) If the Company terminates the Executive’s employment other than for
Disability or Cause, or if the Executive terminates his employment for Good
Reason, and if Executive has delivered and has not revoked an executed release
of claims in the form attached hereto as Exhibit A (as such release is updated
from time to time to reflect legal requirements), then in addition to the
retirement benefits to which the Executive is entitled under the Retirement
Plan, the Supplemental Plan and any other defined benefit pension plan
maintained by the Company or any affiliate, and any other program, practice or
arrangement of the Company or any affiliate to provide the Executive with a
defined pension benefit after termination of employment, and any successor plans
thereto (all such plans being collectively referred to herein as the “Pension
Plans”), the Company shall pay the Executive monthly beginning at the earliest
date that payments commence under any of the Pension Plans an amount equal to
the excess of (i) over (ii) below where:

(i) equals the sum of the aggregate monthly amounts of pension payments
(determined as a straight life annuity) to which the Executive would have been
entitled under the terms of each of the Pension Plans in which he was an active
participant as of the Termination Date determined as if he were fully vested
thereunder and had accumulated two (2) additional years (or, if less, the
fraction of a year from the Termination Date to the Executive’s Normal
Retirement Date) of Service thereunder (subsequent to his Termination Date) at
his rate of Compensation in effect on the Termination Date, and where;

(ii) equals the sum of the aggregate monthly amounts of pension payments
(determined as a straight life annuity) to which the Executive is entitled under
the terms of each of the Pension Plans in which he was an active participant at
the date hereof or subsequently.

For purposes of clause (i), the amounts payable pursuant to Sections 2(b)(i) and
(ii) shall be considered as part of the Executive’s Compensation and such
amounts shall be deemed to represent two (2) years (or, if less, the fraction of
a year from the Termination Date to the Executive’s Normal Retirement Date) of
Compensation for purposes of determining his highest consecutive five year
average rate of Compensation. The supplemental pension benefits determined under
this Section 2(d) shall be payable by the Company to the Executive and his
contingent annuitant, if any, or to the Executive’s surviving spouse as a
spouse’s benefit if the Executive dies prior to commencement of benefits under
this Agreement, in the same manner and for as long as his pension benefits under
the Supplemental Plan and shall be adjusted

 

5



--------------------------------------------------------------------------------

actuarially to reflect payment in a form other than a straight life annuity.
Benefits which commence prior to the age at which benefits may be paid without
actuarial reduction for early payment under the Retirement Plan shall be
actuarially reduced to reflect early commencement to the extent, if any,
provided in the Retirement Plan as if the Executive’s Termination Date were an
Early Retirement Date. In the event that an employee grantor trust (“Grantor
Trust”) has been established among the Company, the Executive and a Trustee, the
Company shall provide the additional pension benefits payable under this
Section 2(d) in the same manner as Supplemental Plan benefits are provided after
termination of employment to executives with Grantor Trusts and shall be
calculated using the same assumptions as used to provide Supplemental Plan
benefits. All capitalized terms used in this Section 2(d) shall have the same
meaning as in the Retirement Plan as in effect on the date hereof, unless
otherwise defined herein or otherwise required by the context.

(e) If the Company terminates the Executive’s employment other than for
Disability or Cause, or the Executive terminates his employment for Good Reason,
and if Executive has delivered and has not revoked an executed release of claims
in the form attached hereto as Exhibit A (as such release is updated from time
to time to reflect legal requirements), the Company shall pay to the Executive
as additional severance pay in a lump sum on the eighth day (or such other day
as required under Code Section 409A) following the date the Executive delivers
an executed release of claims in the form attached hereto as Exhibit A (as such
release is updated from time to time to reflect legal requirements) following
the Termination Date an amount, if any, equal to the nonvested portion of his
account balances under the Fortune Brands Retirement Savings Plan and the
defined contribution plan of any affiliate of the Company in which there is
maintained for him an account balance which is not fully vested.

(f) If the Company terminates the Executive’s employment other than for
Disability or Cause, or the Executive terminates his employment for Good Reason,
and if Executive has delivered and has not revoked an executed release of claims
in the form attached hereto as Exhibit A (as such release is updated from time
to time to reflect legal requirements), the Executive shall be entitled to the
following as incentive compensation through the Termination Date:

(i) the unpaid portion of the amount awarded to him as incentive compensation
under the Annual Executive Incentive Compensation Plan for the calendar year
immediately preceding the year in which the Termination Date occurs, payable at
the time annual incentive awards are normally paid; and

(ii) incentive compensation under the Annual Executive Incentive Compensation
Plan for the calendar year in which the Termination Date occurs, payable at the
time annual incentive awards for that year are normally paid, in an amount equal
the Executive’s target percentage prorated for the portion of the year through
the Termination Date.

(g) If the Executive is a “specified employee” of the Company (as defined in
Treasury Regulation Section 1.409A-1(i)) and if amounts payable under this
Section 2 are on account of an “involuntary separation from service” (as defined
in Treasury Regulation Section

 

6



--------------------------------------------------------------------------------

1.409A-1(m)), the Executive shall receive payments during the six (6)-month
period immediately following the Termination Date equal to the lesser of (x) the
amount payable under this Section 2 or (y) two times the compensation limit in
effect under Code Section 401(a)(17) for the calendar year in which the
Termination Date occurs (with any amounts that otherwise would have been payable
under this Section 2 during such six (6)-month period being paid on the first
regular payroll date following the six (6)-month anniversary of the Termination
Date). If the Company reasonably determines that such termination is not an
“involuntary separation from service” (as defined in Treasury Regulation
Section 1.409A-1(m)), amounts that would otherwise have been paid during the six
(6)-month period immediately following the Termination Date shall be paid on the
first regular payroll date immediately following the six (6)-month anniversary
of the Termination Date.

(h) If the Company terminates Executive’s employment other than for Disability
or Cause or if the Executive terminates his employment for Good Reason
subsequent to a Change in Control and a dispute exists concerning the
termination as set forth in subsection (e) of Section 1, the Company shall
continue to pay Executive’s full base salary through the date finally determined
to be the Termination Date as provided in subsection (e) of Section 1.

(i) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 2 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 2 be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the Termination Date or by any other compensation.

(j) Subject to Section 2(k), this Agreement and the obligations of the Company
under it shall not be in derogation of any other obligations of the Company not
set forth herein to pay any compensation or to pay or provide any benefit to the
Executive.

(k) Notwithstanding any other provision of this Agreement, (a) any amount
otherwise payable to the Executive pursuant to the Change in Control Agreement
shall be reduced by the amount of any payments made by the Company to the
Executive under this Section 2, and (b) any benefits to which the Executive is
entitled under the Company’s severance pay program covering salaried or
executive employees generally shall be reduced by benefits paid under
Section 2(b)(i) and (ii) of this Agreement. This Agreement supersedes any prior
Severance Agreement with the Executive.

3. Confidential Information.

(a) The Executive acknowledges that given his high level position with the
Company, he has had and will have access to highly confidential information of
the Company and its affiliates, including, but not limited to, financial
information, supply and service information, marketing information, personnel
data, customer lists, business and financial plans and strategies, and product
costs, sources and pricing. The Company and the Executive consider their
relation to be one of high confidence with respect to all such information
(“Confidential Trade Secrets”). Accordingly, the Executive agrees that during
and for a period of twelve (12) months after the termination of his employment
with the Company, regardless of the reasons that such employment might end, the
Executive will:

(i) Hold all Confidential Trade Secrets in confidence and not discuss,
communicate, disclose or transmit to others, or make any unauthorized copy of or
use the Confidential Trade Secrets in any capacity, position or business
unrelated to the Company;

 

7



--------------------------------------------------------------------------------

(ii) Use the Confidential Trade Secrets only in furtherance of proper Company
employment related business reasons; and

(iii) Take all reasonable action that the Company deems necessary and
appropriate to prevent unauthorized use or disclosure of or to protect the
Company’s interests in the Confidential Trade Secrets.

(b) It is understood and agreed that the Executive’s obligations under
Section 3(a) do not extend to any knowledge or information which is or may
become available to the public or to competitors otherwise than by disclosure by
the Executive in breach of this Agreement nor to disclosure compelled by
judicial or administrative proceeding after the Executive diligently tries to
avoid each disclosure and affords the Company the opportunity to obtain
assurance that compelled disclosures will receive confidential treatment.

4. Loyalty. The Executive further acknowledges that the loyalty and dedicated
service of the Company’s and its affiliates’ employees is critical to the
Company’s business. Accordingly, the Executive agrees that during and after his
employment by the Company, regardless of the reasons the employment might end,
he will not, without the prior written consent of the Company, induce or attempt
to induce any employee or agency representative of the Company or any of its
affiliates to leave the employment or representation of the Company or of any
affiliate. The Executive also agrees that during and after his employment, he
will not take any action, or make any statements, that discredit or disparage
the Company or its affiliates, or its or their officers, directors, employees or
products. The Company agrees that it will not take any action or make any
statements during and after Executive’s employment that discredit or disparage
the Executive. The two preceding sentences shall not apply to statements made in
papers filed in good faith with a court of law in connection with a lawsuit
between the Executive and the Company.

5. Non-Competition.

(a) The Executive acknowledges that the Company and its affiliates have invested
time and money in establishing or planning to establish one or more aspects of
its business throughout the United States, Canada, Asia, Mexico and Europe.
Therefore, the Executive agrees that during his employment by the Company and
for a period of twelve (12) months after the termination of his employment, the
Executive will not, directly or indirectly, individually engage in nor be
competitively employed or retained by, or render any competing services for, or
be financially interested in, any firm or corporation engaged in any business in
the United States, Canada, Asia, Mexico or Europe which is directly competitive
with any significant business in which the Company or any of its affiliates was
engaged during the two-year period preceding the date the Executive’s employment
terminates, including, but not limited to any significant business in which,
during such two-year period, the Executive was involved in the Company’s or any
affiliate’s planning to enter such business.

 

8



--------------------------------------------------------------------------------

(b) The restriction in Section 5(a) shall not apply to:

(i) The purchase by the Executive of stock not to exceed 5% of the outstanding
shares of capital stock or any corporation whose securities are listed on any
national securities exchange; or

(ii) The employment of the Executive by a non-competitive subsidiary or
non-competitive affiliated entity of a competitor of the Company or any
affiliate upon written consent of the Company, which consent shall not be
unreasonably withheld.

(c) The Executive also agrees that for a period of twelve (12) months after the
termination of his employment with the Company he will not solicit business from
nor directly or indirectly cause others to solicit business that competes with
the Company’s or any affiliate’s line of products from any entities which have
been customers of the Company during the Executive’s employment or which were
targeted as potential customers during Executive’s employment.

6. Remedies. The Executive recognizes and agrees:

(a) That the covenants and restrictions in Sections 3, 4 and 5 of this Agreement
are reasonable and valid and all defenses to the strict enforcement of such
sections by the Company are waived by the Executive to the full extent permitted
by law. In the event, however, that a court of competent jurisdiction should
determine in any case that the enforcement of any provision contained in such
paragraphs would not be reasonable, it is intended that enforcement of a
provision which is determined by such court to be reasonable shall be given
effect; and

(b) That a breach of the covenants and restrictions in Sections 3, 4 and 5 of
this Agreement would result in irreparable harm to the Company which could not
be compensated by money damages alone. Accordingly, the Executive agrees that
should there be a breach of any or all of these provisions or a threatened
breach, the Company shall be entitled to cease paying amounts under Section 2
and to offset any amounts it owes to Executive against any damage that it has
suffered as a result of the breach of any of the covenants and restrictions in
Sections 3, 4 and 5 and, in addition to its other remedies, to an order
enjoining any such breach or threatened breach without bond. In addition, the
Executive agrees that, in the event he breaches any of the covenants or
restrictions in Section 3, 4 or 5 of this Agreement, he will promptly repay to
the Company upon demand of the Company any amounts paid to him pursuant to
Section 2. The Executive further agrees that if the Company prevails in any
action to enforce these provisions, he will reimburse the Company for its
attorney fees and costs incurred in pursuing such action.

The Company agrees that it will seek enforcement of Sections 3, 4 and 5 of this
Agreement only in a good faith, reasonable manner and will not seek to enforce
such sections solely for malicious and punitive reasons.

 

9



--------------------------------------------------------------------------------

7. Successors; Binding Agreement.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, and any parent company thereof, by agreement
or agreements in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement, and in the case of any such parent
company expressly to guarantee and agree to cause the performance of this
Agreement, in the same manner and to the same extent as the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined in the first sentence of
this Agreement and any successor to all or substantially all its business or
assets or which otherwise becomes bound by all the terms and provisions of this
Agreement, whether by the terms hereof, by operation of law or otherwise.

(b) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive and his personal or legal
representatives and successors in interest under this Agreement.

8. Term. This Agreement shall continue in full force and effect until the third
anniversary of the date that notice of termination of this Agreement is given by
the Company to the Executive or by the Executive to the Company.

9. Notice. Any notice, demand or other communication required or permitted under
this Agreement shall be effective only if it is in writing and delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Company:

Fortune Brands, Inc.

520 Lake Cook Road

Deerfield, IL 60015

Attention: Secretary

If to the Executive:

At the address most recently on file with the Company

or to such other address as either party may designate by notice to the other
and shall be deemed to have been given as of the date so personally delivered or
mailed.

10. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. This Agreement cannot be
modified or any term or condition waived in whole or in part except by a writing
signed by the party against whom enforcement of the modification or waiver is
sought. No waiver by either party at any time of any breach of this Agreement by
the other party, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of

 

10



--------------------------------------------------------------------------------

similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. The headings in this Agreement are included for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Agreement.

11. Separability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts will together constitute but one Agreement.

13. Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

14. Section 409A. Notwithstanding anything in the foregoing to the contrary, in
the event that any amounts payable (or benefits provided) under this Agreement
are subject to the provisions of Section 409A of the Code, to the extent
determined necessary, the parties agree to amend this Agreement in the least
restrictive manner necessary to avoid imposition of any additional tax or income
recognition on Executive under Section 409A of the Code and any final Treasury
Regulations and Internal Revenue Service guidance thereunder. In addition, to
the extent necessary to comply with Code Section 409A, references to termination
of employment (and similar phrases) in this Agreement shall be interpreted in a
manner that is consistent with the term “separation from service” under Code
Section 409A(a)(2)(A)(i) and final Treasury Regulations and other Internal
Revenue Service guidance thereunder.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and attested to and the Executive has set his hand as of
the date first above written.

 

    FORTUNE BRANDS, INC.     By:  

 

    Name:  

 

    Its:  

 

ATTEST:

     

 

     

Secretary

       

 

    Executive

 

11